Case 1:17-cv-00928-RBK-KMW Document 89 Filed 08/10/21 Page 1 of 2 PageID: 1002



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

   ELAINE LEVINS AND WILLIAM
   LEVINS,

                         Plaintiffs,    Civil No. 17-928-RBK-KMW

              v.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC, et al.,

                         Defendant.


                         AMENDED SCHEDULING ORDER

           This Scheduling Order confirms the directives given to
 counsel during the telephone status conference held on August 9,
 2021; and the Court noting the following appearances: Philip D.
 Stern, Esquire, appearing on behalf of the plaintiffs; and
 Christian M. Scheuerman, Esquire, appearing on behalf of the
 defendant; and for good cause shown:

            IT IS this 9th day of August, 2021, hereby ORDERED:

           1. Pretrial factual discovery will expire on August 13,
 2021.   All pretrial discovery shall be concluded by that date.
 All discovery motions and applications pursuant to L. CIV. R.
 37.1(a)(1) shall be made returnable before the expiration of
 pretrial factual discovery.

           2. Discovery Applications. All discovery applications
 pursuant to L. Civ. R. 37.1(a)(1) shall include an Affidavit or
 Certification that includes the information identified in L. Civ.
 R. 37.1(b)(1).   Absent exigent circumstances, the Court expects
 parties to "meet and confer" in person or via telephone before
 making a discovery application, rather than just exchanging
 letters or e-mails.

           3. Depositions. All depositions are to be conducted
 in accordance with the procedures set forth in the order of Judge
 Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D.Pa.
 1993).
Case 1:17-cv-00928-RBK-KMW Document 89 Filed 08/10/21 Page 2 of 2 PageID: 1003




            4. Dispositive    Motions   and   Motions  for   Class
 Certification.   Dispositive   motions  and   motions  for  class
 certification shall be filed with the Clerk of the Court no later
 than October 8, 2021. Opposition to the motion should be served
 in a timely fashion. Counsel are to follow L. CIV. R. 7.1, 7.2,
 56.1 and 78.1 (Motion Practice - Generally).

            5. Any application for an extension of time beyond the
 deadlines set herein shall be made in writing to the undersigned
 and served upon all counsel prior to expiration of the period
 sought to be extended, and shall disclose in the application all
 such   extensions   previously   obtained,  the   precise   reasons
 necessitating the application showing good cause under FED. R. CIV.
 P. 16(b), and whether adversary counsel agree with the application.
 The schedule set herein will not be extended unless good cause is
 shown.

           THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
 MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
 16(f).



                                       s/ Karen M. Williams
                                       KAREN M. WILLIAMS
                                       United States Magistrate Judge

 cc:   Hon. Robert B. Kugler
